Citation Nr: 1020947	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  04-39 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine with sciatica, claimed as chronic 
back condition and numbness in the legs (low back 
disability), to include as secondary to status post left 
inguinal hernia repair. 

2.  Entitlement to service connection for migraine headaches, 
to include as secondary to status post left inguinal hernia 
repair. 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, wherein the RO denied service connection 
for a chronic back condition, "cause for numbness in the 
legs," and headaches.  The Veteran timely appealed the 
October 2002 rating decision to the Board. 

In October 2002, The RO also denied service connection for 
chronic Hepatitis C.  The Veteran filed a notice of 
disagreement with the RO's denial.  An  October 2004 
statement of the case addressed the aforementioned issue, 
along with the issues of entitlement to service connection 
for degenerative disc disease of the lumbar spine with 
sciatica, claimed as chronic back condition and numbness in 
the legs and migraine headaches.  On his substantive appeal, 
received by the RO in November 2004, the Veteran specifically 
indicated that he was only perfecting an appeal with respect 
to the issues of entitlement to service connection for 
degenerative disc disease of the lumbar spine with sciatica, 
claimed as chronic back condition and numbness in the legs, 
and migraine headaches.  Thus, the issue of entitlement to 
service connection for Hepatitis C is not before the Board 
for appellate review.

In February 2007, the Veteran testified before the 
undersigned Veterans Law Judge at the Atlanta, Georgia RO.  A 
copy of the hearing transcript has been associated with the 
claims file. 

In May 2007, this matter was remanded for additional 
development and adjudication.  The case has been returned to 
the Board for further review. 

In February 2010, the Veteran submitted additional statements 
in connection with his claims.  As these statements reiterate 
the Veteran's contentions already of record, a remand is not 
warranted.



FINDING OF FACT

The preponderance of the medical evidence indicates that 
degenerative disc disease of the lumbar spine and migraine 
headaches did not have their onset in active service or 
within one year of active service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine and migraine 
headaches were not incurred in or aggravated by active 
service, nor may such condition be presumed to have been 
incurred or aggravated therein.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA.

With respect to the claimant's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

VCAA letters were sent in August 2002 and May 2007, which 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The claimant was aware that it 
was ultimately the claimant's responsibility to give VA any 
evidence pertaining to the claims.  The VCAA letters told the 
claimant to provide any relevant evidence in the claimant's 
possession.  See Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II).  In particular, the VCAA 
notification: (1) informed the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claims; (2) informed the claimant about the information 
and evidence that VA will seek to provide; and (3) informed 
the claimant about the information and evidence that the 
claimant is expected to provide.

The Board also finds that any deficiency in the notice to the 
claimant or the timing of these notices is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the claimant, the United 
States Court of Appeals for Veterans Claims (Court) found 
that the evidence established that the claimant was afforded 
a meaningful opportunity to participate in the adjudication 
of the claim, and found that the error was harmless, as the 
Board has done in this case.)

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail. 

In this respect, in reversing the decision in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Supreme Court held that 
the burden is on the claimant to show that prejudice resulted 
from the error, rather than on VA to rebut a presumed 
prejudice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, records from the Social 
Security Administration, and identified private medical 
records to the extent available, have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also 
been provided VA examinations in connection with his claims 
dated in May and December 2009.  38 C.F.R. § 3.159(c)(4).  
And a transcript of his testimony before the Board in 
February 2007 has been associated with the claims file.  
There is no indication in the record that any additional 
evidence, relevant to the issues decided herein, is available 
and not part of the claims file.  The records satisfy 38 
C.F.R. § 3.326.

The claimant was also sent information regarding the 
appropriate disability rating or effective date to be 
assigned in May 2007, and February, April, and October 2009.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
Veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 
(1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).

II.  Service Connection

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service. 38 
U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 3.304.  Service 
connection may also be granted for certain chronic diseases, 
when the disease is manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that a disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical 
evidence, or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical, or in certain circumstances, lay evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed.Cir.2007); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995; see also 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disorder for 
VA compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  That a 
condition or injury occurred in service alone is not enough; 
there must be disability resulting from that condition or 
injury.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  In the absence of proof of a present disability, 
there can be no valid claim or the grant of the benefit.  Id.  

Under § 3.303(b), an alternative method of establishing the 
second and/or third Caluza element is through a demonstration 
of continuity of symptomatology.  See Savage v. Gober, 10 
Vet. App. 488 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of 
postservice continuity of the same symptomatology; and (3) 
medical or, in certain circumstances lay evidence of a nexus 
between the present disability and the postservice 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Additionally, under section 3.310(a) of VA regulations, 
service connection may be established on a secondary basis 
for a disability which is proximately due to or the result of 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  Although the stated intent of the change was 
merely to implement the requirements of Allen v. Brown, 7 
Vet. App. 439 (1995), the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes where there is no 
credible lay evidence of a continuity of symptomatology.  
Davidson; see also Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Lay assertions may serve to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court of Appeals for Veterans Claims held that an 
appellant need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

The Veteran can attest to factual matters of which he or she 
had first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, a lay person is 
generally not capable of making medical conclusions, thus, 
statements regarding causation are generally not competent.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997);  see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the Veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")). See Barr, supra.

In this case, the Veteran contends that he has degenerative 
disc disease of the lumbar spine and migraine headaches that 
are due to his active military service.  Specifically, the 
Veteran has maintained, in statements and testimony 
throughout the duration of the appeal, that his current low 
back disability, numbness of the legs and migraine headaches 
originate from the same injury that caused a left inguinal 
hernia in June 1974, i.e., a missile launcher fell on top of 
him.  The Veteran testified that in addition to undergoing 
repair of his left inguinal hernia, he also sought treatment 
for his back and migraine headaches at Fort Bliss in June 
1974.  

In support of the foregoing, service medical records reflect 
that in mid-July 1974, the Veteran underwent a left inguinal 
hernia repair.  The records are devoid of any  subjective 
complaints, clinical findings and/or diagnosis of, any low 
back pathology, numbness of the legs or migraine headaches.  
On DA Form 2496, Disposition Form, dated in September 1972, 
the Veteran denied having had any migraine headaches and 
arthritis.  An August 1974 service separation examination 
report reflects that the Veteran's spine, lower extremities 
and neurological system were found to have been "normal."  

Post-service VA and private examination and treatment 
records, dated from November 1974 to May 2003, reflect that 
while the Veteran subjectively complained of having numbness 
of the left inner thigh and low back pain in November 1974 
and March 2001 (see, November 1974 and March 2001 VA 
examination and outpatient reports, respectively), the first 
clinical evidence of any low back pathology was in June 2004.  
The June 2004 report by a VA physician indicated that the 
Veteran had chronic low back pain with documented nerve 
compression at L5, per magnetic resonance imaging scan.  That 
VA physician opined that the Veteran's "back pain" could be 
related to an in-service injury, i.e., a missile launcher 
fell on top of the appellant in 1974.  In formulating the 
foregoing opinion, however, the VA physician did not review 
the Veteran's service medical records or conduct a physical 
evaluation of the appellant.   In addition, a January 2005 
report of a VA physician opined that the Veteran's current 
back problems, including his pain, began with his injury 
while in the service. 

Under the Veterans Claims Assistance Act, VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The evidence of a link 
between current disability and service must be competent.  
Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the threshold for getting an exam is 
rather low. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
As discussed above, the Veteran has maintained that his 
current low back disorder, numbness of the legs and migraine 
headaches originate from the injury that caused his left 
inguinal hernia in June 1974, and that he sought treatment 
for all three disabilities at that time.  

In May 2007, the Board found that the Veteran's numerous 
statements to the RO and hearing testimony before the 
undersigned could be interpreted as reporting continuity of 
symptomatology of having a low back disorder, lower leg 
numbness, and migraine headaches since the 1974 injury that 
also caused his left inguinal hernia, and that the reports of 
continuity of symptomatology serve to trigger VA's duty to 
provide an examination. Duenas v. Principi, 18 Vet. App. 512 
(2004).  Therefore, the Board remanded this case, so that the 
Veteran could be afforded VA examinations in connection with 
his claims.  

The Veteran was provided with a spine examination in May 
2009.  The examiner indicated that the Veteran's claims file 
had been reviewed in connection with the examination.  The 
examiner stated that, upon reviewing the Veteran's records, 
there was information regarding the missile launcher injury, 
the inguinal hernia, and the surgery required for its repair.  
The examiner stated, however, that there was no mention of a 
low back problem, and the Veteran checked "no" to arthritis 
and recurrent back pain.  The Veteran indicated that he 
believed that his back problems and headaches were caused by 
his in-service accident and his inguinal hernia.  The 
examiner also noted that the Veteran worked in construction 
and landscaping after service.  The Veteran indicated that 
this was heavy work and required him to lift heavy equipment.  
The Veteran reported that he became disabled because he was 
unable to pick up a five-gallon drum.  After examination,  
the Veteran was diagnosed with lumbar spine degenerative disc 
disease.  The examiner stated that the Veteran had 
significant and disabling low back pain, but that there was 
no evidence that he had low back pain during his military 
career.  The examiner also stated that there was no medical 
reason why the Veteran's inguinal hernia should cause his low 
back pain.  The examiner opined that it was less likely than 
not that the Veteran's current low back condition had its 
onset in service or was otherwise the result of an in-service 
disease or injury.  

In December 2009, the Veteran was afforded a VA examination 
in connection with his headaches claim.  The examiner 
indicated that the Veteran's claims file had been reviewed in 
connection with the examination.  The Veteran's medical and 
military history were reviewed for the report, including the 
accident with the missile launcher.  Shortly after this 
injury, the Veteran reported that his headaches began.  The 
Veteran did not lose consciousness in the accident and there 
was no indication of any associated head trauma.  The Veteran 
reported that his headaches increased over the years and that 
he currently had 4-5 headaches per month, lasting 90-120 
minutes.  The Veteran indicated that he would go to a dark 
room to lie down and that he would sometimes have nausea.  
The examiner noted that the Veteran's service treatment 
records did not indicate headaches in service or at service 
separation.  The Veteran marked "no" to a question 
regarding frequent or severe headaches at discharge.  After 
examination, the Veteran's headaches were found to be 
unrelated to his military service, including the accident 
with the missile launcher that led to his hernia repair.  
Specifically, the examiner stated that it is less likely than 
not that the Veteran's headaches began while in the military 
or were the result of his in-service injury.  

Based on the foregoing, the Board finds that entitlement to 
service connection is not warranted in this case for the 
Veteran's degenerative disc disease of the lumbar spine and 
migraine headaches.  There is no diagnosis of, or treatment 
for a back disability or headaches in service.  And there is 
no indication of such conditions within one year of service.   
In addition, the May and December 2009 VA examiners both 
indicated that the Veteran's low back disability and 
headaches less likely than not began in service or were 
related to the Veteran's military service, to include his 
service-connected inguinal hernia repair.  

In this regard, the Board notes that the Veteran can attest 
to factual matters of which he has first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, as a lay person, the Veteran is not capable 
of making medical conclusions, thus, statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  While the Veteran is competent to 
report what comes through the senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

"[T]he probative value of medical opinion evidence is based 
on the medical expert's personal examination of the patient, 
the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches."  Guerrieri 
v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and 
weight to be attached to these opinions is within the 
province of the Board.  Id.  

In this case, the May and December 2009 medical opinions 
should be given the most weight.  While the Veteran did 
report that he believed that his conditions are related to 
his in-service accident and that he had headaches and back 
pain since 1974, the Veteran is not a physician and therefore 
his opinions regarding causation are not competent.  In 
addition, the May and December 2009 VA examiners had the 
benefit of reviewing the Veteran's entire claims file in 
connection with their opinions, including the Veteran's 
reported history of back pain and headaches since 1974.  
Finally, the Board notes that the Veteran's VA physicians 
indicated in June 2004 that the Veteran's "back pain" could 
be related to an in-service injury, i.e., a missile launcher 
fell on top of the appellant in 1974.  In addition, a January 
2005 report of a VA physician opined that the Veteran's 
current back problems, including his pain, began with his 
injury while in the service.  In formulating the foregoing 
opinions, however, the VA physicians did not review the 
Veteran's service medical records or, in the case of the June 
2004 opinion, conduct a physical evaluation of the appellant.  
The Board finds that the opinions of the May and December 
2009 VA examiners are more persuasive on these facts.  See 
Winsett v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 
(Fed. Cir.1999) (unpublished decision), cert. denied 120 
S.Ct. 1251 (2000) (it is not error for the Board to value one 
medical opinion over another, as long as a rational basis for 
doing so is given).  





	(CONTINUED ON NEXT PAGE)




The Board concludes that the preponderance of the evidence is 
against finding that degenerative disc disease of the lumbar 
spine and migraine headaches are etiologically related to 
active service.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b) regarding 
benefit of the doubt, but there is not such a state of 
equipoise of positive and negative evidence to otherwise 
grant the Veteran's claim.


ORDER

Service connection for degenerative disc disease of the 
lumbar spine with sciatica is denied. 

Service connection for migraine headaches is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


